Citation Nr: 0803172	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lumbar sprain.

3.  Entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1988 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In the veteran's April 1997 Substantive Appeal, he requested 
a hearing before the Board in connection with his claim of 
entitlement to vocational rehabilitation training benefits.  
The veteran withdrew the hearing request in a letter received 
by the RO in November 1997.  

The Board notes that in the June 2005 statement of the case, 
the RO reopened and then denied the claims seeking service 
connection for a left knee disability and low back 
disability.  The Board has a legal duty to consider the new 
and material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 
1380 (Fed. Cir. 1996).  Thus, the Board must first review the 
RO determination that new and material evidence has been 
submitted to reopen the previously denied claims.

In October 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran waived his right to have 
evidence initially considered by the RO that had been added 
to the claims folder since the last supplement statement of 
the case issued in May 2007.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a left knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The November 2000 Board decision that denied reopening of 
the claim for service connection for a back disorder is 
final.

2.  The evidence received since the November 2000 Board 
decision is cumulative and redundant and does not relate to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a lumbar sprain.


CONCLUSION OF LAW

Evidence received since the final November 2000 Board 
decision, which denied reopening of the claim of entitlement 
to service connection for a back disorder, is not new and 
material, and thus the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in October 2002, May 2003, and January 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to reopen his previously 
denied claim of entitlement to service connection for a low 
back disability and to substantiate a claim for service 
connection, as well as the basis for the prior denial.  The 
letters also advised of what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.  The 
veteran was advised of the evidence required to substantiate 
the elements needed for service connection that were found 
insufficient in the prior denial on the merits.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In a May 2007 letter, the 
RO provided notice of the information and evidence needed to 
establish a disability rating and effective date for the 
disability on appeal.  The claim was last readjudicated in 
May 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service medical 
records.  In a June 2006 letter, the Florida Division of 
Vocational Rehabilitation indicated that records on the 
veteran were no longer available.  The veteran was notified 
of this negative response in a letter dated in September 
2006.  The Community Partnership for the Homeless did not 
respond to the RO's second request for records in August 
2006.  In an August 2006 letter, the veteran was notified 
that this facility had not responded to the first request for 
records, and the RO indicated that a second request for the 
records was mailed to the facility.  From a review of the 
evidence listed as received in the May 2007 supplemental 
statement of the case, it appeared that no records were 
submitted from this facility.  Dr. G. of the Corrections and 
Rehabilitation Department and Dr. J.B. also did not respond 
to second requests for records in July 2003.  In a May 2007 
letter, the veteran was advised that no records had been 
received from these physicians.  In light of the foregoing 
efforts, VA is under no further obligation to obtain the 
identified records.  See 38 C.F.R. § 3.159(c)(1) (2007) 
(providing that VA will make reasonable efforts to obtain 
relevant records from non-Federal governmental sources, which 
generally consists of an initial request, and if the records 
are not received, at least one follow-up request.) 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process.  There is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that new and material 
evidence has not been received to reopen the previously 
denied claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2007).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's claim for service connection of a low back 
disability was last 
denied by the Board in a November 2000 decision on the basis 
that the additional evidence submitted was either cumulative 
of evidence previously considered or did not suggest a nexus 
between the veteran's current back disorder and an incident 
of his military service.  The veteran was notified of this 
decision and his appellate rights.  The November 2000 Board 
decision is the last final denial.  38 U.S.C.A. 
§§ 7104(b), 7266 (West 2002); 38 C.F.R. § 20.1100 (2007).  In 
determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final disallowance of the claim.  

The evidence of record at the time of the November 2000 Board 
decision included 
numerous statements from the veteran in which he indicated 
that he incurred a low back disorder as a result of an injury 
he sustained when he fell down two flights of stairs.  

The service medical records showed no occurrence of an injury 
to the veteran's low back and no complaints or findings 
referable to back problems were documented.

A VA treatment record dated in June 1989 showed that the 
veteran complained of low back pain.  No assessment was 
provided. 

Records from the Florida Department of Corrections dated from 
1991 to 1994 showed that the veteran reported on a history of 
low back pain that stemmed from an in-service injury in 1989.  
An October 1991 x-ray of the low back was negative.  
A November 1991 record noted that the veteran reported that 
he underwent back surgery in 1990.  A January 1992 record 
noted an assessment of low back syndrome.  

Records from North Broward Medical Center dated in 1996 
showed the veteran reported a history of chronic back pain 
related to a service injury.  He indicated that he underwent 
back surgery in November 1988.  

The pertinent evidence added to the record since the November 
2000 Board decision consists of testimony he presented at the 
October 2007 Board hearing and numerous statements from the 
veteran in which he reiterated that he incurred a low back 
disorder as a result of an injury he sustained when he fell 
down two flights of stairs.  

The veteran submitted psychological evaluations from Dr. R.L. 
dated in August 2000 and July 2002 as well as a September 
2002 Substance Abuse Assessment in support of his claim.  The 
evaluations and assessment reflect that the veteran reported 
that his current problems were related to a history of a low 
back injury in service.

An August 2002 report and treatment records from Dr. P.M. 
show that the veteran reported on the claimed in-service low 
back injury.  X-rays of the lumbar spine were negative.  Dr. 
P.M. indicated that there were no objective signs of injury.  
Dr. P.M. diagnosed lumbar sprain.  

Treatment records from correctional institutions dated from 
1998 to 2003 show that the veteran reported on the claimed 
in-service low back injury.  In January 2001, he reported 
that he was on "Tylenol #4" from VA for back pain, and in 
April 2001, he requested Motrin for back pain.  

A May 2007 medical report from Dr. M.A. shows that the 
veteran reported on the claimed in-service injury to his low 
back.  X-rays of the lumbar spine revealed narrowing at L5-
S1.  Dr. M.A. provided a diagnosis of low back syndrome.  A 
brief treatment note appeared to indicate that the veteran 
had a herniated disc.  

The veteran submitted a psychological evaluation from Dr. 
R.S. dated in May 2007 in support of his claim.  The 
evaluation reflects that the veteran reported on the claimed 
in-service injury to his low back.  He claimed he had been 
awarded service connection for this disability. 

The additional evidence added to the record since the 
November 2000 Board decision is cumulative and redundant of 
evidence previously considered by the Board, which showed 
that it was the veteran's contention that he had incurred a 
low back disorder secondary to an in-service fall.  The Board 
notes his reported history of having sustained a low back 
injury during service contained in the additional private and 
correctional medical records; however, the record at the time 
of the earlier decision similarly contained treatment records 
that reflected this contention transcribed by physicians 
unenhanced by additional comment.  A bare transcription of 
medical history by a medical examiner is not medical evidence 
linking the veteran's low back disorder to his military 
service.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
record continues to be devoid of medical evidence that tends 
to show that the veteran's low back disorder was incurred in 
service.        

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for a low 
back disorder.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a lumbar 
sprain, the appeal is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim to 
reopen the previously denied claim for service connection for 
a left knee disability.

During the pendency of this appeal, the Court held that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  Id.  

The January 2005 VCAA letter noted that the veteran's claim 
was denied on the basis that the evidence did not show that 
the claimed left knee disability was incurred in service, but 
did not then indicate that the denial was also based on a 
lack of competent medical evidence that showed that the 
veteran's pre-existing left knee disability was permanently 
worsened by an incident of his military service.  This notice 
does not comply with Kent because the veteran was not advised 
of all of the elements required to establish service 
connection that were previously found insufficient, thereby 
depriving him of an opportunity to effectively participate in 
the adjudication process.  Indeed, the veteran continues to 
identify or submit medical evidence that shows that he has a 
current disability when the evidence that is actually 
necessary to substantiate his claim is competent medical 
evidence (e.g., medical opinion) showing the veteran's left 
knee was aggravated by his service. 

Thus, the RO/AMC should send the veteran and his 
representative a corrective VCAA letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) and includes a 
description of the evidence needed to substantiate the claim 
for service connection for a left knee disability based on 
new and material evidence by informing him of the element 
required to establish service connection that was found 
insufficient in the prior denials (i.e., competent medical 
evidence showing aggravation of the left knee disability by 
his service). 

The Board notes that a claim for vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, was previously certified to the Board in 1997, 
but no decision has yet been rendered.  However, this issue 
is currently inextricably intertwined with the claim to 
reopen the issue of entitlement to service connection for a 
left knee disability.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Hence, this question is deferred pending the 
readjudication of the claim to reopen.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) that includes a description of 
the evidence needed to substantiate the 
claim of entitlement to service 
connection for a left knee disability 
based on new and material evidence by 
informing him of the element required to 
establish service connection that was 
found insufficient in the previous 
denials, as outlined by the Court in 
Kent.  Specifically, the veteran should 
be advised that the evidence needed to 
substantiate his claim for service 
connection is medical evidence (e.g., 
medical opinion) that indicates that his 
pre-existing left knee disability was 
permanently worsened beyond the normal 
course of the condition due to his 
military service.  

2.  The RO/AMC should then readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


